Citation Nr: 1521063	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a right wrist injury, to include traumatic arthritis (right wrist condition).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United State Army from October 1983 to March 1986. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for an increased rating in excess of 10 percent for his service-connected right wrist condition.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran contends that his right wrist condition is more severe than that represented by his current disability rating of 10 percent. Specifically, the Veteran asserts that his right wrist is in constant pain and prevents him from performing various occupational and daily tasks such as lifting, pulling, carrying, reaching and gripping things. 

The Veteran was afforded two VA Compensation and Pension (C&P) examinations during the pendency of this appeal in February 2012 and March 2012, over three years ago. During both examinations, the Veteran was diagnosed with residuals of a scaphoid fracture, with avascular necrosis and arthritis. The Veteran also reported constant pain in his right wrist, as well as the need for him to wear a wrist brace. Both examinations revealed functional loss of the right wrist due to pain, weakness and swelling, as well as flare-ups after repeat use. 

On examination, the February 2012 examiner noted that the Veteran suffered from stiffness and a decreased range of motion. The examination revealed palmar flexion limited to 25 degrees and dorsiflexion limited to 50 degrees, in both objective signs of pain was noted at zero degrees. Both flexion and dorsiflexion remained the same after repetitive testing. Diagnostic testing conducted during the February 2012 examination showed degenerative changes (arthritis) in the right wrist. The examiner noted that the Veteran suffered from function loss due to diminished and weakened movement, as well as incoordination, pain, swelling and deformity. However, no ankylosis was detected. 

The March 2012 VA examination revealed much of the same results as noted above, with slightly further diminished range of motion. On examination the Veteran's range of motion was limited to 30 degrees of palmar flexion, with objective signs of pain noted at 20 degrees, and 20 degrees of dorsiflexion, with pain beginning at 15 degrees. Both palmar flexion and dorsiflexion range of motion remained the same after repetitive testing. The examiner additionally noted that such repeat motion causes flare-ups of pain and swelling on the Veteran's wrist. The examiner identified functional loss due to less movement, weakness, pain on movement and swelling. However, again, no ankylosis was detected. 

In both examinations, the examiners expressed that the Veteran's condition affected the Veteran's ability to do his job. Specifically, the examiners noted that the Veteran suffers a great deal of pain when he repeatedly use his right wrist, and that, while his right wrist is not his dominate wrist (left-handed), his disability prevents him from doing the work that his occupational background as a roofer / construction worker / mason requires. 

The Board notes that the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a Veteran with a new, contemporaneous medical examination. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). However, the VA's duty to assist includes providing a new medical examination when a Veteran asserts, as he does here, or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability. Id.; Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Board notes that the Veteran has continuously asserted that his condition is progressively getting worse, to include the severity of his pain, to limitation of his range of motion and use of his right wrist. The Veteran's treatment records similarly reflect an evolving/worsening condition, to include his C&P examinations cited in the preceding paragraphs as they demonstrate further limitations to the Veteran's range of motion and symptoms. Furthermore, the end of the VA treatment records in the Veteran's claims file reveal that the Veteran's was to undergo surgery on his wrist sometime in late 2012, which was postponed. No additional records after this postponement are of record. 

Therefore, the Board finds that both these examinations are temporally too distant from this appellate review, and renders them inadequate for rating purposes, as they no longer reflect the Veteran's current disability picture. Based on the statements by the Veteran, the old examinations, and VA treatment records, VA is required to afford the Veteran a new VA examination to assess the current nature, extent, and severity of his bilateral hearing loss. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his right wrist disability that is not evidenced by the current record, to specifically include the noted wrist fusion (surgery) scheduled for July 14, 2012. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examinations to ascertain the nature and severity of the Veteran's service-connected right wrist condition, to include a current diagnosis.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. As part of the evaluation of the Veteran's orthopedic and musculoskeletal disabilities, the examiner(s) should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups. The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically). See DeLuca v. Brown, 8 Vet. App. 202 (1995)

The examiner is also called to comment, test and/or diagnose any additional conditions/disabilities caused by the Veteran's right wrist condition, to include any direct effects/injuries to the Veteran's hand or forearm. 

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


